Citation Nr: 0507443	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain with neurological deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In an April 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision and remanded the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000.

In June 2003 and May 2004, the Board remanded this case for 
further development of the evidence.  The case was most 
recently returned to the Board in December 2004.

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disability from May 15, 1997.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  During the appeal period, the veteran's low back disorder 
has been primarily manifested by daily pain and moderate 
limitation of motion, without muscle spasms or radiculopathy; 
the disability has not been productive of incapacitating 
episodes.



CONCLUSION OF LAW

An evaluation in excess of 40 percent for low back strain 
with neurological deficit is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

VCAA notice letters in June 2003 from the RO and in June 2004 
from the VA Appeals Management Center (AMC) informed the 
veteran of the evidence needed to substantiate his claim and 
advised him of the evidence which VA had obtained and of the 
evidence he should submit in support of his claim.  The AMC's 
June 2004 letter notified the veteran that it was his 
responsibility to make sure VA received any relevant non-VA 
records.  A supplemental statement of the case in August 2004 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims.

The VCAA notice letters to the veteran and the supplemental 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's pertinent VA treatment 
records and afforded him VA neurological and orthopedic 
examinations.  The veteran and his representative have not 
identified any additional evidence as relevant to the claim 
on appeal.  In June 2004, the veteran stated that he had no 
additional evidence to submit.  The Board, therefore, finds 
that further assistance is not required and that the case is 
ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided that 
lumbosacral strain with slight subjective symptoms only 
warranted a noncompensable evaluation.  Lumbosacral strain 
with characteristic pain on motion warranted an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent required severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

III. Factual Background

A final Board decision in November 1996 denied the veteran's 
claim of entitlement to an evaluation in excess of 40 percent 
for low back strain with neurological deficit.  A VA 
outpatient treatment report dated in August 1997 was accepted 
as another claim for an increased rating.

In October 1996, the veteran was admitted to a VA Medical 
Center for evaluation of an acute exacerbation of back pain, 
shoulder pain, and muscle pain.  It was noted that he had a 
history of chronic back pain and that an MRI in November 1995 
had shown left foraminal and extraforaminal disc herniation 
at L3-4 and a small disc herniation at L1-2.  A 
musculoskeletal examination in the upright position showed 
minimal tenderness of the lumbar spine.  Straight leg raising 
was negative, bilaterally.  There were no significant motor 
deficits identified.  During hospitalization, the veteran 
underwent a course of physical therapy and received pain 
medication.  He was discharged from the hospital in January 
1997.  The pertinent discharge diagnosis was degenerative 
disc disease with low back strain.

In July 1997, at a VA outpatient clinic, the veteran 
complained of increased back pain.  He was referred to a 
neurology service for evaluation.  On examination, the 
veteran's gait and heel/toe walking were normal.  Motor was 
5/5.  On sensory examination, decreased vibration below the 
ankles was noted.  It was noted that the MRI in November 1995 
had shown left L3-4 disc herniation without root compression.  
The impressions were chronic back pain with no examination 
evidence of radiculopathy and DM [diabetes mellitus] 
peripheral neuropathy.

In October 1997, an acquaintance of the veteran stated that 
his back was "in constant pain."

During VA hospitalization in September/October 1997, the 
veteran was treated for a complaint of worsening back pain.  
On examination, slight tenderness of his back was noted.  He 
underwent daily kinesiotherapy.  An electromyelogram and 
nerve conduction studies showed polyneuropathy of both lower 
extremities, probably from his diabetes.

At a VA neurosurgery clinic in February 1998, the veteran had 
a wide-based hesitant/unsteady gait.  He was ambulatory with 
use of a quad cane.  On examination, straight leg raising 
produced bilateral hip pain and no back pain.  Vibratory 
sensation was intact in the lower extremities with a slight 
decrease at the ankles.  Range of motion was limited with 
torso flexion and extension.  The pertinent assessment was 
chronic back pain without radiculopathy.  

At a VA occupational therapy clinic in April 1999, the 
veteran reported an increased frequency of an inability to 
rise from a sitting position without pain.  He was using a 
rolling walker.  He demonstrated very poor flexibility of the 
lower back on a Flex-Tester.  The veteran was instructed on 
the use of equipment to assist with sit-to-stand.  No further 
treatment was planned.

A VA MRI of the lumbar spine in May 2000 showed degenerative 
changes throughout the lumbar spine with left-sided foraminal 
narrowing which was most pronounced at L3-4.

In November 2002, one of the veteran's treating VA physicians 
reported that the veteran had a great deal of back pain daily 
which required medicine and that his diabetic neuropathy of 
the legs caused numbness leading to an unsteady gait and 
weakness of the legs.

VA X-rays of the lumbar spine in March 2003 showed 
degenerative disc disease and degenerative joint disease 
which were stable from a prior examination in May 2001.

At a VA orthopedic examination in March 2003, the veteran 
complained of lower back pain which radiated into both hips, 
more on the left.  He used either a walker, a wheelchair, or 
a power scooter for ambulation but he could occasionally walk 
independently without assistance.  He was taking Percocet.  
It was noted that he had multiple health problems in addition 
to low back pain.  On examination, the veteran had a normal 
gait.  He was able to walk on his heels and toes.  His 
lumbosacral spine range of motion was flexion to 45 degrees, 
extension to 15 degrees, and lateral flexion to 15 degrees, 
bilaterally.  There was no spasm or deformity of the lower 
back.  There was mild left paraspinal tenderness.  Neurologic 
testing in the lower extremities showed active and 
symmetrical deep tendon reflexes, normal manual muscle 
strength, a normal sensory examination, and negative straight 
leg raising, bilaterally.  The pertinent diagnosis was 
chronic lumbosacral spine strain, degenerative disc disease.  
The examiner reported that the veteran's spinal condition 
significantly limited his functional ability during flare-ups 
or with extended use and that the clinical evidence was 
consistent with the severity of pain and other symptoms 
reported by the veteran in his history.  The examiner also 
reported that the veteran's back exhibited weakened movement, 
excessive fatigability, and incoordination.  

In a September 2003 addendum to his examination report, the 
VA orthopedic examiner stated that on examination in 
September 2003 the veteran was able to walk with a normal 
gait without requiring an ambulatory aid.  His range of 
lumbosacral motion was approximately 50 percent of normal.  
There were no neurologic signs of radiculopathy.  

IV. Analysis

With regard to the period prior the amendments to Diagnostic 
Code 5293 effective September 23, 2002, the veteran is not 
entitled to an evaluation in excess of 40 percent for his low 
back disorder.  The maximum schedular evaluation of 40 
percent under Diagnostic Codes 5003, 5292, 5295 was in 
effect.    

Prior Diagnostic Code 5293 provided that a 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.  In the veteran's case, 
severe low back pain associated with lumbar disc pathology 
warranting an evaluation of 40 percent was demonstrated by 
the medical findings of record.  However, persistent symptoms 
compatible with sciatic neuropathy required for an evaluation 
of 60 percent were not shown.  For example, there were no 
findings of lumbar muscle spasm and examining physicians 
reported that the veteran did not have lumbar spine 
radiculopathy.  There is thus no basis to allow an evaluation 
in excess of 40 percent for low back strain with neurological 
deficit under the former criteria.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2001).  The evaluation of 40 percent adequately and 
appropriately compensated the veteran for any functional loss 
due to low back pain, and so entitlement to an evaluation in 
excess of 40 percent was not in order under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holding in DeLuca, supra.

With regard to the evaluation of the veteran's low back 
disorder under the revised criteria, there is no medical 
evidence of record that the veteran has had incapacitating 
episodes of low back pain as defined in VA regulations.  Note 
(1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no evidence that any physician has 
prescribed bed rest for the veteran's low back pain.

Therefore, the veteran's low back disorder, for the period 
since September 26, 2003, is rated under the General Rating 
Formula For Diseases and Injuries of the Spine, which 
requires unfavorable ankylosis of the entire thoracolumbar 
spine for entitlement to an evaluation of 50 percent.  
Ankylosis of the veteran's thoracolumbar spine has not been 
shown by clinical findings or diagnostic studies.  As stated 
above, because the veteran has not had incapacitating 
episodes of low back pain as defined in VA regulations, he is 
not entitled to an evaluation in excess of 40 percent for his 
low back disorder under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  In sum, 
there is no basis to allow an evaluation in excess of 40 
percent for the veteran's low back strain with neurological 
deficit under the revised rating criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243, effective September 26, 
2003.

V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
    

ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back strain with neurological deficit is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


